              Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 1 of 13




MEET AT THE ORC


Blizzard Employees Staged a Walkout to
Protest Ban of Pro-Hong Kong Gamer
“Blizzard makes a lot of money in China, but now the company is in this awkward position
where we can’t abide by our values,” a Blizzard employee told The Daily Beast.


Blake MontgomeryUpdated 10.09.19 6:38PM ET
                   Published 10.09.19 3:11PM ET




                                                                                           READ THIS LIST
                                                                                           Trump’s GOP Allies Are Livid at His Inaction
                                                                                           on Turkey
                                                                                           SAM BRODEY


                                                                                           Matt Lauer Blames His Accuser: ‘She
                                                                                           Certainly Did Not Cry’
                                                                                           BARBIE LATZA NADEAU
   SOPA Images/Getty
                                                                                           How Reddit Is Waging All-Out War Against
                                                                                           ‘Awful Eyebrows’
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 2 of 13


  A small group of Activision Blizzard employees walked out of
  work Tuesday afternoon to protest the company’s actions
  against a gamer who expressed support for pro-democracy
  protesters in Hong Kong during an official livestream.

  The game publisher behind online multiplayer hits like World
  of Warcraft and Overwatch banned Hong Kong-based
  professional Hearthstone player Chung Ng Wai from thegame’s
  lucrative pro league for a year on Tuesday. Chung, who uses the
  handle “Blitzchung,” prompted the ban after saying “Liberate
  Hong Kong, revolution of our times” during an interview about
  his tournament wins. Blizzard’s actions forced him to forfeit
  $10,000 in prize money he had already won.

  “The action Blizzard took against the player was pretty
  appalling but not surprising,” a longtime Blizzard employee
  told The Daily Beast. “Blizzard makes a lot of money in China,
  but now the company is in this awkward position where we
  can’t abide by our values.”

  “I’m disappointed,” another current Blizzard employee said.
  “We want people all over the world to play our games, but no
  action like this can be made with political neutrality.” The
  employees spoke on condition of anonymity for fear of
  professional consequences.

  Protesting Blizzard employees from multiple departments
  gathered at an iconic statue of an Orc warrior charging into
  battle in the center of the company’s main campus in Irvine,
  California, starting around 10 a.m. Pacific Time. The
  demonstration’s numbers fluctuated throughout the day, the
  two employees said, ranging from a dozen to 30, and the
  protesters departed sometime in the late afternoon. The
  protesters would have been visible to executive offices, which
  overlook the main plaza, the two employees said. The company
  did not immediately respond to a request for comment.

  The Chinese tech giant Tencent owns a 5 percent stake in
  Blizzard, and the gaming company earned 12 percent of its
  revenue from the Asia-Pacific region last quarter, according to
  its earnings reports.

  The decision prompted backlash from gamers and non-gamers
  alike, adding fuel to the fire begun by the National Basketball
  Association’s own controversy over China and the Hong Kong
  protests.

  A person claiming to be a Blizzard employee and using the
  handle “Standingwhk” posted a picture to Reddit and Imgur
  that showed roughly 20 employees involved in the
  demonstration. Several employees held umbrellas, a visual
  symbol adopted by protesters in Hong Kong. Two current
  Blizzard employees authenticated the photo to The Daily Beast.
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 3 of 13


  Blizzard has placed plaques with its core company values along
  a circular compass around the orc. According to the two
  employees and photos, protesters had papered over one that
  read, “Every voice matters.”

  The protesters also solicited signatures for a petition expressing
  displeasure with Blizzard leadership’s handling of the matter
  that they planned to submit to executives, the two employees
  said. Discussion about Blizzard’s actions and of the protest,
  they said, continued Wednesday. The two employees said
  Blizzard executives have not taken any public action against the
  protesters.

  Blizzard’s actions inspired a negative reaction among
  lawmakers, who denounced the gaming giant. On Twitter, Sen.
  Ron Wyden (D-OR) said the company was willing to “humiliate
  itself” to please China. And Sen. Marco Rubio (R-FL) declared,
  “Implications of this will be felt long after everyone in U.S.
  politics today is gone.”




           Marco Rubio
           @marcorubio

    Recognize what’s happening here. People who don’t live in
    #China must either self censor or face dismissal &
    suspensions. China using access to market as leverage to
    crush free speech globally. Implications of this will be felt long
    after everyone in U.S. politics today is gone.
    twitter.com/slasher/status…

      Rod Breslau      @Slasher
      Breaking: Effective immediately, Blizzard has removed Hong Kong
      Hearthstone player blitzchung from Hearthstone Grand Masters,
      rescinded all his prize money, and have suspended him from pro
      play for one year for his recent interview.

      Statement below twitter.com/Slasher/status…




       9,305 6:04 AM - Oct 8, 2019

        5,813 people are talking about this
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 4 of 13


  One of the employees who spoke to The Daily Beast felt that the
  protest signaled a new era for Blizzard. The company has been
  complying with government censorship requests within its
  games in order to keep doing business in one of its biggest
  markets, he said.


  RELATED IN TECH




  ICE Has a New $30M    Cult of Personality:   WeWork’s Bizarre
  Contract With a       WeWork’s CEO Is a      School for Ultra-Rich
  Phone Cracking        Cautionary Tale        Kids Is in Trouble
  Company



  “Doing business in China, it’s been easier to ignore the
  authoritarianism of the government because they were asking
  us to do things like remove a skeleton [from a game],” he said.

  “The stakes are so much higher now. What was previously an
  obvious decision is much less obvious now.”
                Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 5 of 13




 ‘Riverdale’ Season 4 Premiere Delivers Unexpectedly




BACKLASH                                                                              ___




Trump’s GOP Allies Are Livid at His Inaction
on Turkey
A nearly united Congress is prepping new sanctions and furious over the president’s
abandonment of the Kurds in northern Syria.


                                                                                       READ THIS LIST
Sam Brodey            Updated 10.09.19 7:19PM ET
Congressional ReporterPublished 10.09.19 6:43PM ET

                                                                                       Matt Lauer Blames His Accuser: ‘She
                                                                                       Certainly Did Not Cry’
                                                                                       BARBIE LATZA NADEAU


                                                                                       How Reddit Is Waging All-Out War Against
                                                                                       ‘Awful Eyebrows’
                                                                                       ALAINA DEMOPOULOS
             Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 6 of 13




Deilil Souleiman/Getty




                   Capitol Hill managed a rare show of unity on Wednesday, as
                   lawmakers from both parties recoiled in horror at a lightning-
                   fast Turkish invasion of Kurdish territory in Syria and
                   coalesced around the idea of responding through tough new
                   sanctions on Turkey.

                   And nearly every single one—regardless of party—blamed
                   President Donald Trump for starting it all, when he abruptly
                   announced on Sunday the withdrawal of U.S. forces from
                   Kurdish lands in northern Syria.

                   Sen. Lindsey Graham (R-S.C.), who spent the week engaging in
                   a lengthy Twitter tirade against the president’s decision,
                   ratcheted up his rhetoric on Wednesday morning against
                   Turkey and the administration.

                   “Pray for our Kurdish allies who have been shamelessly
                   abandoned by the Trump Administration. This move ensures
                   the reemergence of ISIS,” Graham tweeted on Wednesday.
                   “Will lead effort in Congress to make Erdoğan pay a heavy
                   price.”

                                                                                     2019 RAM 1500 BIG HORN / LONE STAR CREW CAB 4X2 5'7"
                   By Wednesday afternoon, Graham announced legislation with                                 BOX
                   Sen. Chris Van Hollen (D-MD) that would impose aggressive
                   new sanctions on Turkey.
                                                                                                      225
                   The bill would sanction the U.S. assets of top Turkish leaders,
                   including President Recep Tayyep Erdoğan; it also would
                   punish any foreign individual or entity who sells weapons or
                   provides military aid to Turkey, or supports the country’s
                   domestic energy industry.

                   Van Hollen, meanwhile, tweeted on Wednesday morning that
                   Turkey must pay a “heavy price” for its actions. “Senators on
                   both sides of the aisle won't support abandoning the one
                   regional group most responsible for putting ISIS on its heels.”

                   Trump himself initially promised to impose crippling sanctions
                   on Turkey if they moved forward with military action against
                   the Kurdish ethnic minority, which has been a steadfast partner
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 7 of 13


  to American military efforts in the region for years but is
  viewed as a terrorist element by Erdoğan.

  “If Turkey does anything that I, in my great and unmatched
  wisdom, consider to be off limits, I will totally destroy and
  obliterate the Economy of Turkey,” he tweeted.

  But by Wednesday afternoon, Trump appeared less committed
  to the fire and fury in the wake of the invasion, but indicated he
  had no problem with Graham’s sanctions and still promised to
  “wipe out” Turkey’s economy if Erdoğan attempted to “wipe
  out” the Kurds.

  “We’re speaking to both sides. We’ve told President Erodgan
  how we feel, but we are speaking to both sides and we’re seeing
  what can be made out of a situation, but we have no soldiers in
  the area,” Trump told reporters when asked about the decision
  to abandon the Kurds. “We are getting out of the endless wars.
  We have to do it.”

  The president then, appearing to cite an article on
  TownHall.com, added the Kurds, “didn’t help us in the Second
  World War, they didn’t help us with Normandy as an example”
  … “but they’re there to help us with their land, and that’s a
  different thing.”


  RELATED IN POLITICS




  Graham Blasts          GOP Senators             Trump Feuds With
  Trump’s ‘Unnerving’    ‘Concerned’ About        Lindsey Graham Over
  Syria Decision         ‘Betrayal’ of Kurds in   ‘Weak’ Iran Policy
                         Syria



  “With all of that being said, we like the Kurds," he said.

  By the time Trump spoke, Graham and like-minded lawmakers
  had already determined a tough response was warranted.
  “While the Administration refuses to act against Turkey, I
  expect strong bipartisan support,” Graham said of his
  legislation.

  Indeed, criticism was widespread in the GOP ranks for Trump’s
  move. While Rep. Kevin McCarthy (R-CA), the top House
  Republican, slammed the move by calling on Turkey to stop it
  instead of mentioning Trump, Rep. Liz Cheney (R-WY), the
  number three House Republican, named names.

  The president’s decision to withdraw is “having sickening and
  predictable consequences,” said Cheney. “The U.S. is
  abandoning our ally the Kurds, who fought ISIS on the ground
  and helped protect the U.S. homeland… This action imperils
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 8 of 13


  American security and that of our allies. Congress must and
  will act to limit the catastrophic impact of this decision.”

  The quick turn of events—one of the harshest rebukes yet of
  GOP establishment foreign policy from a president who never
  warmed to it in the first place—has left many Republicans on
  the Hill scratching their heads. “We have maybe one senator
  happy about this decision,” a GOP staffer told The Daily Beast.
  “It perplexes me that we’re in a position where the majority of
  Republicans who will carry the banner of Republicans in the
  post-Trump era are, saying this is not good.”

  Indeed, one of the few GOP lawmakers to cheer the decision
  was Sen. Rand Paul (R-KY), the libertarian-minded Trump
  confidant who’s urged on the president’s more isolationist
  instincts over the objections of most of the rest of the party.

  In a Twitter victory lap on Wednesday, Paul taunted the
  “Cheney/Graham Neocon War Caucus” and praised Trump as
  “the first president in my lifetime to understand what is in the
  national interest and what is not. He is stopping the endless
  wars and we will be stronger as a result.”

  The chairman of the Senate Foreign Relations Committee, Sen.
  Jim Risch (R-ID), tried to stake out some middle ground on
  Wednesday in his first statement yet on the Turkey matter.
  “Turkey’s aggressive actions raise serious concerns. Such an
  action lacks international support and risks a precipitous
  decline in the U.S.-Turkey relationship, as President Trump has
  robustly described,” he said, referencing Trump’s threats. “All
  parties should immediately de-escalate and return to border
  security discussions.”

  Senate Majority Leader Mitch McConnell (R-KY), who controls
  the floor, criticized the Syria withdrawal as a mistake in a
  statement on Monday, but stopped short of fully blaming
  Trump. Asked about McConnell’s support for a sanctions
  response, a spokesperson for the Senate leader told The Daily
  Beast he did not have anything to add.

  Trump is poised to face widespread backlash from his own
  party in Congress on Syria if McConnell, or Speaker Nancy
  Pelosi (D-CA), moves to put new sanctions to a vote. Pelosi’s
  office did not respond to request for comment regarding her
  position on the issue.

  It would not be the first time this year that Trump earns a
  bipartisan rebuke from Congress over sanctions: in January, 11
  GOP senators voted with Democrats in hopes of overturning
  the administration’s decision to ease sanctions on Russia. The
  measure ultimately failed to get 60 votes.

  Regardless of how Turkey sanctions develop, many from both
  parties worry that an enormous amount of harm has already
  been done through Trump’s decision—to the Kurds themselves,
                 Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 9 of 13


                      to the region’s stability, and to the international reputation of
                      the U.S.

                      “The damage has been done,” said a GOP staffer. “What does it
                      say about us and our future partnerships? How can we level-
                      headedly talk to other nations and say, we want to partner up
                      with you?”




                                                                         Loading...




LESS IS MORE                                                                               READ THIS LIST

Republicans to Trump: Shut Up About Your
                                                                                           Trump’s GOP Allies Are Livid at His Inaction
                                                                                           on Turkey
                                                                                           SAM BRODEY




Impeachment
                                                                                           Matt Lauer Blames His Accuser: ‘She
                                                                                           Certainly Did Not Cry’
                                                                                           BARBIE LATZA NADEAU


                                                                                           How Reddit Is Waging All-Out War Against
                                                                                           ‘Awful Eyebrows’
Veterans of past impeachment battles say the way to win them is to pretend that it’s not   ALAINA DEMOPOULOS

affecting your job. Trump, by contrast, is obsessing over it.
                                                                                           RNC Chair Refuses to Defend Uncle Mitt in
Sam Stein, Asawin Suebsaeng, Sam Brodey                                                    Trump Feud
                                                                                           JUSTIN BARAGONA
Updated 10.09.19 9:15AM ET
Published 10.09.19 4:41AM ET                                                               Blizzard Employees Protest Ban of Pro-
                                                                                           Hong Kong Gamer
                                                                                           BLAKE MONTGOMERY




                      As President Donald Trump navigates an impeachment process
                      that is upending his presidency, Republicans in the trenches
                      are offering blunt advice: Shut up about impeachment.

                      The fear emanating from Capitol Hill and other corners of the
                      GOP is that Trump’s proclivity for going on the attack is
                      harming his long-term political prospects. And as poll numbers
                      continue to show growing support for impeaching him over his
                      encouragement of foreign governments to investigate Joe
                      Biden’s son’s work in Ukraine, Republicans are suggesting that
                      he fine-tune his approach.

                      “He should issue an ever-increasing stream of policy initiatives
                      that have nothing to do with impeachment,” said Dick Morris,
                      the longtime GOP political consultant who informally advised
                      President Bill Clinton when he too was facing impeachment.
                      “You just have to make sausage every day and put it up on a
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 10 of 13


  nail,” he added. “The public will look for other stuff to follow.
  And that will be what Trump is putting out there.”

  Inside the White House, there has been an effort to get Trump
  to play the role that Clinton did to great effect two decades ago:
  a president appearing unburdened by the impeachment drama
  unfolding around him as he focuses on the other tasks of
  governance. Over the past few weeks, Trump has made
  speeches touting border security, prescription drug prices, and
  Medicare Advantage. He has pursued massive alterations to
  U.S. foreign policy and pushed forward on bilateral trade
  deals.

  But through it all, his attention has drifted back to
  impeachment with the true nature of his id showing on his
  Twitter feed, where he has called his Democratic opponents
  liars and crooks, and encouraged them to be impeached or
  charged for treason.

  “Strategy is dictated by the president and the president very
  much wants to talk about this [right now],” one White House
  official said.

  That official, along with two others, said on Tuesday that there
  are currently no plans to change the fight-it-out posture that
  they’ve adopted. When asked if staying the course was a wise
  decision given recent polling and other circumstances, one
  senior Trump administration official simply messaged a pic of
  the “This Is Fine” meme, featuring an adorable little dog
  wearing a hat, sipping from a coffee mug, and with a smile and
  dilated pupils as the room around him or her is engulfed in
  flames.

  “Instead of sending another 15 tweets about how ‘perfect’ his
  call with the Ukrainian leader was or focusing so much on
  impeachment, why not just laser-focus your attention on the
  corruption of Hunter and Joe Biden?” a former White House
  official asked, rhetorically, also citing poll numbers showing
  many Americans supporting a Biden probe.

  Late last month, President Trump privately assured West Wing
  officials that there was, for the time being, no need to launch
  any special initiative or new “war room” to combat the
  impeachment probe. Instead, the president has opted for more
  ad hoc measures, like tasking his personal attorneys Rudy
  Giuliani and Jay Sekulow with coordinating messaging and,
  potentially, a legal strategy against the Bidens and Democratic
  lawmakers. A hallmark of that approach has been to paint the
  press as not just biased but inherently dumb, such as when
  Giuliani was asked by a Daily Beast reporter this week about
  who financed his work to dig up dirt on the former vice
  president.
Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 11 of 13


  “Quote this,” the Trump attorney replied. “‘Nobody would ask
  such a stupid question unless they were in the tank from Joe
  Biden and the Democratic Party.’”

  The president’s regular advisers on impeachment remain a
  tight-knit crew. Neither Morris nor Mark Penn (Clinton’s
  pollster during his impeachment) indicated they have been
  contacted by the White House despite both having consulted
  with Trump or his campaign in the past. And inside that circle,
  there is a widely held belief that impeachment, while a gigantic
  nuisance, presents a few political opportunities as well, as
  illustrated by the Trump campaign’s massive fundraising hauls.

  Outside that circle, however, there is a growing belief Trump
  may be able to do more if he simply did less.


  RELATED IN POLITICS




  Trump’s Campaign       Trump’s Open           I Saw Clinton
  Loves Impeachment—     Requests for Foreign   Impeached. Here’s
  His White House Is     Meddling Test Dem      the Hell Trumpworld
  Pissed                 Focus                  Faces.



  “If I was the president I would ignore the impeachment process
  as much as you could,” said Ed Rollins, a veteran GOP
  strategist who now leads the pro-Trump group Great America
  PAC. Told that that seemed unlikely, Rollins replied, “You are
  asking me what my advice would be, not what advice would be
  taken.”

  Private GOP polling data from swing seats in the House of
  Representatives that was shared with The Daily Beast
  underscored the dynamic that Rollins outlined. Support for
  impeachment stood at roughly between 40-45 percent, with an
  additional 30-35 percent saying Trump’s actions were
  inappropriate, though not impeachable. Those numbers,
  according to the Republican pollster who conducted the
  surveys, illustrated a debate on a knife’s edge, with the
  possibility that a flood of voters could end up being persuaded
  that impeachment was justified or, alternatively, that
  Democrats were overreaching.

  Faced with such uncertainty, elected Republicans have been
  largely content to see where public opinion goes, with all but
  the most doggedly pro-Trump members ducking interviews on
  TV. The GOP counter-messaging on the impeachment push got
  off to a rough start when party leaders initially struggled on TV
  to defend Trump. In an appearance that made even Hill
  Republicans wince, Minority Leader Kevin McCarthy (R-CA)
  went on 60 Minutes on Sep. 28 and disputed what was clearly
               Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 12 of 13


TOP ARTICLES   1/5   in the memo of Trump’s phone call with the Ukrainian
                     president.

                     There is no “mass panic” at this stage from members of the
                     House GOP on impeachment, a senior House Republican aide
                     told The Daily Beast. And that has been helped, in part, by the
                     White House’s efforts to assuage their fears. There has been
                     regular contact between House Republicans and Trump’s
                     political apparatus, from the Republican National Committee
                     to his 2020 campaign, and lawmakers are getting talking points
                     from Trumpworld—sometimes multiple times daily. Trump’s
                     participation in a members’ call last week to discuss
                     impeachment, moreover, was viewed broadly as a sign that he
                     and the White House were taking the threat seriously.

                     Not everyone on Capitol Hill is altogether put off by the
                     president’s scorched-earth impeachment focus. “It’s his brand
                     to fight back,” said a House Republican staffer. “That keeps the
                     base locked in, and it keeps the people who were with him in
                     2016.”

                     Those who have rushed to Trump’s defense have largely done
                     so on grounds that the impeachment process is procedurally
                     and morally corrupt. Several White House aides and elected
                     Republicans said that they believed forcing House Speaker
                     Nancy Pelosi (D-CA) to actually hold a full House vote to begin
                     impeachment proceedings would end up showing that a
                     majority of members did not support doing so, after which—the
                     prediction went—a civil war would break out within the ranks.

                     “What is she afraid of or waiting for?” one senior White House
                     officials said, “Simple math—are the votes there? Put up or shut
                     up.”

                     There is no constitutional requirement to hold an impeachment
                     vote and Pelosi has encouraged her deputies, led by House
                     Intelligence Committee Chairman Adam Schiff (D-CA), to
                     continue their investigations. How far those investigations can
                     go, however, remains unclear.

                     On Tuesday, the U.S. Ambassador to the European Union,
                     Gordon Sondland, canceled his scheduled deposition before
                     Schiff’s committee the same morning he was to appear. Before
                     his abrupt cancellation, Sondland was expected to be asked if
                     he was aware of a quid-pro-quo arrangement that linked U.S.
                     military aid for Ukraine to an investigation into the Bidens.

                     Schiff responded to Sondland’s absence with a subpoena and a
                     warning that the stonewalling would be considered part of an
                     article of impeachment, based on obstruction of justice. In the
                     past, such a threat would potentially compel a White House to
                     seek some sort of accommodation. But later in the day, White
                     House counsel Pat Cipollone sent a letter to the Hill disputing
                     the very legitimacy of the Democrats’ probe, and arguing that
            Case 5:19-cv-05540-EJD Document 17-3 Filed 10/10/19 Page 13 of 13


                    “your ‘Inquiry’ is constitutionally invalid and violates basic due
                    process rights and the separation of powers.”

                    Morris said he saw no risk in the White House doing so, so long
                    as they did so within the bounds of the law. The outcome of
                    impeachment, he predicted, was already clear, regardless of
                    how cooperative the president was going to be.

                    “No matter what Trump says or doesn’t say, does or doesn’t do,
                    he is going to get impeached. But the flip side of that is he isn’t
                    going to get removed,” Morris said, reflecting the likelihood
                    that the GOP-controlled Senate would not cast a two-thirds
                    vote if Trump were on trial. “The Republican base will become,
                    in effect, a firing squad to shoot any Republican senator who
                    votes to remove him.”


        Sam Stein
        Politics Editor
        @samstein
         sam.stein@thedailybeast.com




        Asawin Suebsaeng
        White House Reporter
        @swin24
         asawin.suebsaeng@thedailybeast.com




        Sam Brodey
        Congressional Reporter
         Sam.Brodey@thedailybeast.com




                                                             Got a tip? Send it to The Daily Beast here.




                                                                           Loading...




                CHEAT SHEET POLITICS ENTERTAINMENT WORLD NEWS HALF FULL CULTURE U.S. NEWS INNOVATION SCOUTED TRAVEL
                ABOUT CONTACT TIPS JOBS HELP PRIVACY CODE OF ETHICS & STANDARDS TERMS & CONDITIONS COPYRIGHT & TRADEMARK SITEMAP COUPONS

                © 2019 The Daily Beast Company LLC

                                                                                                                                           Advertise With Us




EN-US
